UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA

REDBRICK VENTURES LTD. and                      §
PRIMESHIPPING INTERNATIONAL                     §
                                                §          Case No. 2:21-cv-249-WSS
                       Plaintiffs,              §
vs.                                             §          IN ADMIRALTY
                                                §
CAC MARITIME LTD. and                           §
STIEGLER SHIPPING COMPANY INC.                  §
                                                §
                                                §
                       Defendants               §

    MOTION FOR AN ORDER APPOINTING A SPECIAL PROCESS SERVER PURSUANT
                 TO RULE 4(C)(3) AND SUPPLEMENTAL RULE B

       COMES        NOW,       Plaintiffs   REDBRICK     VENTURES        and    PRIMESHIPPING

INTERNATIONAL (hereinafter collectively referred to as “Plaintiffs”), by and through undersigned

counsel, and respectfully moves this Honorable Court for an Order Appointing a Special Process

Server Pursuant to Rule 4(c)(3) of the Federal Rules of Civil Procedure and Rule B of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

       Plaintiff desires that a Process of Maritime Attachment and Garnishment be served on PNC

Bank Corp. (hereinafter “Garnishee”) with all deliberate speed so that it will be fully protected

against the possibility of the USD $655,727.18, held by PNC Bank Corp. (the “Subject Funds”)

being removed from the account. A member of this firm, a third-party process service, all of whom

are over 18 years of age and not party to this action, will act as special process server to effect

service of the Process of Maritime Attachment and Garnishment on Garnishee at any branch within

the District where service will be accepted.1



1
  Due to the ongoing coronavirus pandemic, business operations at PNC Bank Corp. branches within
the District may be temporarily closed, operating with limited hours, or have limited access to the
public.
                                                1
        Further, in light of the COVID-19 pandemic, Plaintiff respectfully requests permission to

serve the Ex Parte Order of Maritime Attachment and Garnishment and Writ of Maritime Attachment

and Garnishment by electronic means such as facsimile or e-mail.

       To the extent that the Application for an Order Appointing a Special Process Server with

respect to this writ of attachment and garnishment does not involve a restraint of physical property,

there is no need to require that the service be effected by a U.S. Marshal as it simply involves the

delivery of the writ to the garnishee(s) who are believed to be in possession of the Subject Funds.

To avoid the need to repeatedly serve the garnishee, Plaintiffs respectfully seek leave, as embodied

in the accompanying proposed order, for any writ served on a garnishee to be deemed effective

and continuous throughout any given day.

       WHEREFORE, Plaintiffs respectfully requests this Honorable Court grant the instant

motion and appoint a special process server, who is over the age of 18 and not party to this

action, and such other and further relief as the Court may deem appropriate in the circumstances.


Dated: Pittsburgh, PA
       February 23, 2021                      THOMSON, RHODES & COWIE, P.C.



                                              By:       /s/ David M. McQuiston, Esq._______
                                                        David M. McQuiston
                                                        Two Chatham Center, 10th Floor
                                                        Pittsburgh, PA 15219-3499
                                                        (412) 316-8661
                                                        (412) 232-3498
                                                        dmcquiston@trc-law.com

                                                        Attorneys for Plaintiffs REDBRICK
                                                        VENTURES LTD. AND PRIMESHIPPING
                                                        INTERNATIONAL




                                                    2
